PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 12/971,401
Filing Date: 17 Dec 2010
Appellant(s): BAKER et al.



__________________
Richard L. Cruz
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 12/10/20.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated on 07/17/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Firstly, the examiner contends that nearly all the arguments that are being made by the appellant in this Appeal Brief had been addressed in the Examiner’s Answer, mailed on 06/09/16, whereupon the Board, in the Decision on Appeal (Appeal 2016-007637), dated August 23, 2018, sustained the examiner’s rejection of claims 1-7, 9-11, and 16-20 under 35 U.S.C 101.
In response to appellant’s argument that “Taking the pending claims as a whole, it is clear that they do not fall within the subject matter groupings of abstract ideas enumerated in section I of the 2019 Guidance,” the examiner finds this argument unpersuasive. Contrary to appellant’s assertion, the examiner contends that taking the pending claims as whole, the claims are directed to the concept of “settling transactions,” which falls within the enumerated sub-groupings of fundamental economic principles or practices. And fundamental economic practices fall into the category of “certain methods of organizing human activity” grouping. The examiner reached the same conclusion, above, in the Examiner’s Answer (mailed on 06/09/16) to the Appeal 2016-007637, and it is on record that the Board agreed with the examiner’s conclusion (see the Board’s Decision, dated August 23, 2018, in response to the Appeal 2016-007637). On page 7 of the Board’s decision, the Board stated “We agree with the examiner that all the elements of claim 1 are directed towards the abstract idea of settling 
In response to appellant’s argument that the claims at a minimum integrate any alleged judicial exception into a practical application, and that the claims are not merely the result of a drafting effort designed to monopolize the judicial exception, the examiner finds this argument unpersuasive. The examiner contends that, under Step 2A (Prong 2), the claim recites a combination of additional elements including “identifying…a fund security identifier; determining…a net number of shares to be bought or sold for each mutual fund; generating…an aggregate trade order for each mutual fund; and generating…individual confirmations for the two or more entities.” These additional elements, considered in the context of claim 1 as a whole, and similar to the claims at issue in Electric Power, simply receive, calculate, analyze, and present information of a specified content, but do not integrate the abstract idea into a practical application. The examiner further contends that the recited computer system is simply being used to process, store and output data while the computer network is no more than using a third party communication network to receive and transmit data (see the Spec. page 10). In addition, a mere data gathering step, such as “receiving…order information; extracting…identifier information; storing…records; and receiving…a confirmation from the mutual fund entity” is insignificant extra-solution activity that is insufficient to render the claim patent-eligible. See In re Bilski, 545 F.3d at 963 (characterizing data gathering steps as insignificant extra-solution activity). The same applies to “transmitting….each aggregate trade order,” as the transmission of data/information is also an insignificant extra-solution activity. The examiner maintains that the additional steps mentioned, above, do not use any particular inventive technology for performing those functions. And the appellant’s argument that the pending claims recite, among other things, generating an aggregate trade order is of little consequence because aggregation of data does not make the claimed invention non-abstract. Also, that the recited information, in the claims, pertains to data associated with mutual funds is of little consequence because collecting and analyzing such information does not make the collection and analysis non-abstract. “See SAP America, Inc. v. Investpic, LLC, 2018 WL 3656048 at *1, *5 (Fed. Cir. 2018) (“SAP”) (“No matter how much of an advance in the finance field the claims recite, the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm”).”
Furthermore, the examiner contends that there is a clear difference between the improvements in computer functionality, on one hand, and the use of existing computer as tools to perform a particular task, on the other; the alleged advantages that the appellant touts do not concern an improvement to computer capabilities but instead relate to an alleged improvement in computer-based transaction processing; that is, a process in which a computer is used as a tool in its ordinary capacity to receive, process, and output data. Similarly, the alleged solution addressed by the pending claims is a business problem and not a technical problem. Rather than addressing a problem unique to the technology in which the solution is implemented, the pending claims merely automates, using generic computer technology, a business process in which profitability is increased by settling transactions. Thus, it is determined that the claims are not directed to a specific asserted improvement in computer technology or otherwise integrated into a practical application and thus is directed to a judicial exception.
Lastly, appellant’s argument about the alleged similarities to Ex Parte Smith and example 42, claim 1 of the USPTO published SME is unpersuasive because the claims in those cases were deemed to be patent eligible because they were directed to improvements in the way computers and networks carry out their basic functions. See Enfish, 822 F.3d at 1335—36; BASCOM, 827 F.3d at 1348—49; see also Electric Power, 830 F.3d at 1354. As stated by the Board, in the decision dated August 23, 2018, in response to the Appeal 2016-007637, “here, the focus of the claims is not to improved computer operations or functions, but rather is directed to a fundamental business practice, namely, settling transactions in shares of a mutual fund—an abstract idea. See also, In re Chorna, 656 F. App’x 1016, 1022 (Fed. Cir. 2016) (unpublished) (holding ineligible claims directed to financial instruments valued using an allocation formula, traded, and cleared as directed to an abstract idea). Moreover, although a claim would avoid being abstract by the addition of specific meaningful limitations directed to physical transformations as in Diehr or use of a specialized machine as in SiRF, that is not the case here—claim 1 is directed only settling transactions in shares of a mutual fund and only provides forms of associated reports. Additionally, it may be true that there are other methods of transactions that perform functions associated with shares of a mutual fund, that issue is not dispositive as to whether the claim is patent eligible. See Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015) (“While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.”).”
In response to appellant’s argument that the claims also include additional elements that amount to significantly more than any exception itself, the examiner finds this argument unpersuasive. Under Step 2B, it is determined that, taken alone, the additional elements in the claim amounts to no more than mere instructions to apply the exception using a generic computer system— that is, mere instructions to apply a generic computer to the abstract idea. Although the specification discloses the use of a centralized computer (Spec. 12-13), but there is no suggestion that a specialized computer system is used. The specification only mentions the use of electronic processing on a computer with the use of a database for storage, with no specialized computer processes described. Thus, applying an exception using a generic computer system cannot integrate a judicial exception into a practical application or provide an inventive concept. And looking at the limitations as an ordered combination of elements add nothing that is not already present when looking at the elements taken individually. For instance, the steps of “receiving…order information; identifying…a fund security identifier; determining…a net number of shares to be bought or sold for each mutual fund; generating…an aggregate trade order for each mutual fund; and generating…individual confirmations for the two or more entities,” when considered as a whole is mere extra-solution activity, analogous to the steps of gathering, analyzing and outputting data, found to be insignificant extra-solution activity in Electric Power 830 F.3d at 1354. Similarly, the limitation “extracting….identifier information” is analogous to the step of extracting data, which is found to be insignificant extra-solution activity in Content Extraction. Despite appellant’s repeated arguments related to the alleged improvements to the field of electronic transaction management systems, it is clear from the claims and the specification that the recited computer systems, with their already basic functions, are simply being used as tools in executing the abstract idea. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Accordingly, the examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/OJO O OYEBISI/Primary Examiner, Art Unit 3697             

                                                                                                                                                                                           Conferees:
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697     

/Vincent Millin/
Appeal Conference Specialist
                                                                                                                                                                                                   

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.